           Case 1:18-cv-08529-JMF Document 77 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
KEITH DREW,                                                            :
                                                                       :
                                    Plaintiff,                         :   18-CV-8529 (JMF) (SN)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
CITY OF NEW YORK et al.,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On May 7, 2020, the Court received a voicemail message on behalf of Defendant
Correction Officer Gaskin regarding an extension request. Any communications with the Court
must be filed on the docket in writing by either Defendant Gaskin himself, if he is proceeding
pro se, or from a lawyer who enters a notice of appearance on his behalf.

         Currently, Defendant Gaskin is in default, see ECF No. 63, as stated on the record at the
initial conference held on April 20, 2020. At the conference, the Court deferred further action on
the claims against Defendant Gaskin until the City submits a status letter, no later than June 26,
2020, indicating whether Defendant Gaskin has been made aware of this action and plans to
defend the case. See ECF No. 74.

        Within two days of the date of this Order, counsel for the City shall mail a copy of this
Order to both Plaintiff and Defendant Gaskin and file proof of such service on ECF. If counsel
is unable to complete this mailing as a result of COVID-19 and related disruptions, counsel shall
promptly notify the Court by letter filed on ECF.

        SO ORDERED.

Dated: May 8, 2020                                         __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
